 DECISIONS OF NATIONAL LABOR RELATIONS BOARDCherokee Culvert Company, Inc. and Construction,Production and Maintenance Workers LocalUnion 1210. Cases 10-CA-17346 and 10-CA-17384March 1, 1983DECISION AND ORDERBY MEMBERS JENKINS, ZIMMERMAN, ANDHUNTEROn September 28, 1982, Administrative LawJudge Howard I. Grossman issued the attachedDecision in this proceeding. Thereafter, the Charg-ing Party filed exceptions.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and the at-tached Decision in light of the exceptions and hasdecided to affirm the rulings, findings,' and conclu-sions of the Administrative Law Judge and toadopt his recommended Order.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National Labor Re-lations Board adopts as its Order the recommendedOrder of the Administrative Law Judge andhereby orders that the complaint be, and it herebyis, dismissed in its entirety.I The Charging Party has excepted to certain credibility findings madeby the Administrative Law Judge. It is the Board's established policy notto overrule an administrative law judge's resolutions with respect tocredibility unless the clear preponderance of all of the relevant evidenceconvinces us that the resolutions are incorrect. Standard Dry Wall Prod-ucrs, Inc.. 91 NLRB 544 (1950), enfd. 188 F.2d 362 (3d Cir. 1951). Wehave carefully examined the record and find no basis for reversing hisfindings.In adopting the Administrative Law Judge's finding that Respondentdid not violate Sec. 8(a)(5) and (1) of the Act by refusing to bargain overthe layoff of Mitchell, we note that Mitchell's layoff did not stem fromany unilateral change in Respondent's seniority system and that Respond-ent therefore had no duty to bargain over Mitchell's layoff In any eventRespondent had given the Union ample notice of the layoff, to which theUnion did not reply until the actual date of the layoff.DECISIONSTATEMENT OF THE CASEHOWARD I. GROSSMAN, Administrative Law Judge:The charge in Case 10-CA-17346 was filed on August25, 1981, and the charge in Case 10-CA-17384 on Sep-tember 2, by Construction, Production and MaintenanceWorkers Local Union 1210 (herein the Union). TheUnion filed charges in other proceedings, and variouscomplaints issued thereafter and an order on November9, 1981. On June 24, 1982, the Regional Director forRegion 10 issued an order severing cases, in which he266 NLRB No. 50severed the above-captioned matters from said other pro-ceedings on the ground that the charged party, CherokeeCulvert Company, Inc. (herein Respondent), had enteredinto a settlement agreement in connection with said otherproceedings. The remaining allegations assert that Re-spondent permanently laid off employee Wash Mitchellbecause of his union activities, in violation of Section8(a)(3) and (1) of the National Labor Relations Act(herein the Act); and unilaterally changed its policy onlaying off employees by plant seniority, and refused tobargain with the Union over the layoff of Wash Mitch-ell, both in violation of Section 8(a)(5) and (I) of theAct. A hearing was held before me on these matters onJune 28, 1982, in Macon, Georgia.On the basis of the entire record, including briefs filedby the General Counsel, Respondent, and the ChargingParty, and my observation of the demeanor of the wit-nesses, I make the following:FINDINGS OF FACTI. JURISDICTIONRespondent is a Georgia corporation with an officeand place of business at Macon, Georgia, where it is en-gaged in the manufacture of corrugated steel culvertpipes. During the past calendar year, a representativeperiod, Respondent purchased and received at its Macon,Georgia, facility goods valued in excess of $50,000 di-rectly from suppliers located outside the State of Geor-gia. Respondent admits and I find that it is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDRespondent admits and I find that the Union is a labororganization within the meaning of Section 2(5) of theAct.III. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundAfter an organizational campaign which began inMarch 1980, and an election conducted by the NationalLabor Relations Board (herein the Board), the Unionwas certified on May 23, 1980, as the exclusive collec-tive-bargaining representative of Respondent's employeesin a production and maintenance unit including truck-drivers, machine operators, and mechanics. The partiesbegan bargaining on June 15, 1980, and held about 28bargaining sessions, the last one in April 1981. On thebasis of unfair labor practice charges filed by the Union,two complaints issued, and a hearing before an adminis-trative law judge was held on July 13 and 14, 1981. Hisdecision issued on December 11, 1981, and, on July 14,1982, the Board affirmed the conclusions of the Adminis-trative Law Judge, to wit, that Respondent had violatedSection 8(a)(5) of the Act by refusing to provide relevantinformation to the Union, and Section 8(a)(1) by variousacts of interference with its employees' Section 7 rights,but that it did not institute a new policy regarding em-ployees' taking their trucks home, alleged to be violative290 CHEROKEE CULVERT COMPANY, INC.of Section 8(a)(3) and (5), nor did it violate that Sectionof the Act by collecting previously issued credit cardsfrom the employees. Further, the Board concluded, thetransfer of an employee was not unlawfully motivated inviolation of Section 8(a)(3), but rather was caused by re-duced work requirements and the departure of anotheremployee. Cherokee Culvert Company, 262 NLRB 917(1982).B. Mitchell's Work History and Union ActivitiesMitchell was hired initially in April 1972, terminatedfor lack of work in 1975, and rehired in May 1976. Hisprincipal work was the application of asphalt to theCompany's corrugated pipe, a process which reducedcorrosion and lengthened the life of the pipe.The chief spokesman for the Union during the bargain-ing sessions was Business Manager Dave Crosslin. Mitch-ell was a member of the Union's negotiating committeetogether with two other employees, and attended all thebargaining sessions. Crosslin testified that Mitchellbecame "very vocal at times" during the negotiations,and, on one occasion, became "upset" with company at-torney Sands. Company President Jarrard stated thatSands never reported this to him.The question of whether the employees wanted theirunion dues deducted from their pay became an issueduring the negotiations. On September 3, 1980, 16 em-ployees, including Mitchell, signed a petition to Compa-ny President Jarrard requesting these deductions (G.C.Exh. 5). Business agent Crosslin presented the petition toattorney Sands during one of the meetings. Sands lookedit over and handed it back to Crosslin, saying that it wasone of the Union's "strategies." Sands reported this eventto Jarrard, but did not give him the names of any of theemployees on the petition.Business Manager Crosslin testified that, in May 1981,an employee gave him a petition signed by 14 employeesincluding Mitchell. The petition protested "any unilater-ial action by the Company in trying to destroy our Col-lective Bargaining Agent" (G.C. Exh. 6). Crosslin testi-fied that he sent the petition to the Company, withoutresponse, and Company President Jarrard stated that henever saw it before the day of the hearing.As noted above, in the former proceeding it was deter-mined that Respondent violated the Act by refusing togive relevant information to the Union. The informationrequested by the Union related to wage and other datapertaining to two employees. The Company concededthat it had refused to supply the information, but con-tended that it was justified in doing so. Respondentargued that one employee had quit and that the otherhad been promoted to supervisor, a defense which wasnot accepted by the Board. The positions of the partieswere established by letters which were received at thelast hearing. According to the Administrative Law Judgewho conducted the hearing, Mitchell testified about thissubject, but "merely" described what took place, and thepositions of the parties. Cherokee Culvert Company, supra.Other employees testified to conversations with an agentof the Company, on the basis of which the Board con-cluded that Respondent had violated Section 8(a)(1) ofthe Act. Id.C. Mitchell's TerminationThe Company wrote Business Manager Crosslin aletter, dated August 4, 1981, notifying him that it intend-ed to terminate Mitchell on August 19, 1981, because oflack of work (G.C. Exh. 2). Crosslin testified that he re-ceived the letter on August 11, 1981. The pleadings asamended at the hearing establish that the Company per-manently laid off Mitchell on August 19, 1981. Crosslinwrote the the Company a letter dated the same day,August 19, stating his disagreement with the "discharge,"and requesting that the Company bargain concerning it(G.C. Exh. 3). Jarrard testified that he knew nothing ofthis letter on August 19, the day Mitchell was terminat-ed. The Union's letter was received on August 24. Byletter dated August 25, 1981, Jarrard denied Crosslin'srequest, on the ground that it had not been made prior totermination, and that the Union had thereby waived itsright to bargain (G.C. Exh. 4).D. Respondent's Layoff Policy1. Summary of the evidenceCounsel for the General Counsel argues that Respond-ent previously laid off employees based on seniorityalone, but unilaterally altered this policy in the layoff ofMitchell. The General Counsel "concedes that the Unionfailed to timely request bargaining concerning thelayoff," but contends that Respondent's refusal to bar-gain was nonetheless violative of the Act because "thelayoff was effectuated pursuant to an unlawful change inthe layoff policy."'Company records and Jarrard's testimony establishthat other employees had less seniority than Mitchell, butwere retained by the Company (Resp. Exh. 20(b)). Re-spondent, however, contends that its actual layoff policywas based on both seniority and qualifications, not on se-niority alone. This is one of the central issues of the case.In order to establish company policy on layoffs, coun-sel for the General Counsel called two company officialsas witnesses. Company President Jarrard was askedwhether he "terminated less senior employees whenthere was a cutback due to lack of work." "Not neces-sarily," he replied. "Our policy has always been to con-sider seniority and ...the qualifications of an individu-al." Jarrard was then asked whether he testified at theprior hearing, in July 1981, that employee Wesley (Reed)had been terminated because he was the least senior em-ployee. "Possibly, yes," Jarrard answered. The record ofthe prior hearing shows that Jarrard then described Reedas the "youngest employee" at the time of termination,and that Clarence Williams, who had more seniority, wastransferred into the vacancy created by Reed's depar-ture.In response to a leading question from counsel for theGeneral Counsel, Plant Superintendent L. H. Justice saidthat layoffs were based on seniority. However, when hewas later asked to "describe" company policy, Justicestated that "seniority comes first, and then the qualifica-tions of a man taking another job." "It went by seniorityi G.C. Br., p. 3.291 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand the priority of the work that we had to do," Justiceasserted. Thus, according to the plant manager, a moresenior employee would not be protected from layoff ifhe was unable to perform necessary work in the plant.During the bargaining sessions, in October 1980, oneof the Union's proposals was that layoffs due to a reduc-tion in the work force be based on seniority (Resp. Exh.I). The Company countered with a proposal that "se-niority shall only govern as between employees who areequally qualified in terms of ability, productivity, effi-ciency, attendance, physical capacity, experience, educa-tion and basic knowledge of the job" (Resp. Exh. 2(c)).The parties tentatively agreed that, in layoffs over 10days in duration, seniority would govern "as betweenemployees who are equally qualified in terms of ability,experience and physical fitness" (Resp. Exh. 3, sec. 7).Business Manager Crosslin testified on this subject, butwas an unsatisfactory witness. He conceded that theUnion demanded seniority as the only factor, but wasnot responsive to questions about the Company's posi-tion. Finally, however, after denying that the Company"rejected" the Union's position, he said that Respondentwas "against it because of bargaining power."Crosslin also testified that the company position onlayoffs during the bargaining was a change from its exist-ing policy; i.e., one based solely on seniority. CompanyPresident Jarrard, however, testified to the contrary,and, as noted, stated that the layoff policy had to consid-er an employee's qualifications as well as his seniority.The reason, Jarrard averred, is that the Company hassemiskilled employees who cannot operate its machinery.Respondent's records show that when Mitchell waslaid off in 1975, the Company retained other employeeswith less seniority. Jarrard testified that the reason forthis was Mitchell's inability to perform the job functionsof the other employees. The same type of evidence waselicited with respect to Wesley Reed, mentioned above.2. Factual analysisThere is some support for the General Counsel's posi-tion in the testimony of Jarrard and Justice, but, in thelast analysis, their evidence establishes the validity of theCompany's position. Counsel for the General Counselrelies on Jarrard's admission of his testimony in theformer hearing, but this is ambiguous in comparison withhis other statements in the current proceeding. Similarly,Justice's testimony in response to a leading question hasless probative weight than his more complete descriptionof company policy on later examination.Jarrard's testimony on the Company's reason for con-sidering an employee's qualifications is inherently prob-able, while Crosslin's testimony is improbable. It is un-likely that the Company would voluntarily establish alayoff policy which, during a reduction in force, wouldrequire it to lay off highly skilled employees in favor ofthose who were semiskilled. Further, the Company'sactual practice, in the 1975 layoff of Mitchell, and the1980 layoff of Reed, shows that their qualifications aswell as their seniority were considered.The preponderance of the credible evidence, includingthe Company's documented position during bargaining,thus establishes that, at the time of Mitchell's termina-tion, company policy was to base layoffs caused by a re-duction in work on seniority, and also on the employee'squalifications as compared to those of other employees.E. Respondent's Economic Defense and AssertedReasons for Laying Off Mitchell in 19811. Summary of the evidenceCompany President Jarrard credibly testified that Re-spondent's business is linked to the construction industry,and that its volume of business has been declining in thepast several years because of an economic recession. Asa consequence, according to Jarrard, the Company laidoff several employees in April 1980, another in October1980, and a secretary/receptionist in October 1981.Jarrard further stated that the Company has experi-enced a particular decline in its sales of asphalt-coatedpipe, because of customers' selection of the less expen-sive, galvanized pipe. The Company submitted a sum-mary of its records showing a substantial decline in itspurchases of asphalt, beginning in about October 1980.This tends to corroborate Jarrard's testimony about thereduction in sales of asphalt-coated pipe. Jarrard also tes-tified that he had personal knowledge of the operation ofthe asphalt vat, where the coating was performed. Thecompany president was asked about operation of the vatin 1981, "as compared to previous years," and answeredthat it was closed four or five times per month. Al-though his testimony is not entirely clear, Jarrard ap-peared to be saying that the vat was closed more often in1981 than it had been in previous years.2This also tendsto corroborate his testimony on the decline in sales of as-phalt-coated pipe.According to Jarrard, there were four employees, in-cluding Mitchell, who were working in the asphalt vatup to the summer of 1981, but the Company did nothave enough work to keep all of them busy. In selectingan employee for layoff, Jarrard asserted, he consideredthe fact that Mitchell was the least senior of the four em-ployees working at the asphalt vat.There were, however, other employees in the plantwho had less seniority than Mitchell. Jarrard identifiedthese as Ernest Woodford, a welder and a truckdriver.According to the company president, Mitchell was not awelder. Jarrard considered Bobby Singleton and JohnWillie Curry, who were drivers with licenses to operatetrucks and tractor-trailer combinations. Mitchell did nothave these qualifications, according to Jarrard. DockCurry was a "yard coordinator" who, with a forklift,moved the pipe about the yard, and loaded it in accord-ance with the varying gauges, in order to economize ondelivery expenses. He was also responsible for maintain-ing inventories of the pipes in the yard. Jarrard said that2 The Company also introduced a calendar beginning in January 1981,with the word "closed" written in the spaces for various days of differentmonths (Resp. Exh. 27). According to Jarrard, this was Justice's calen-dar, and reflected days when the asphalt vat was closed down. TheCharging Party objected to Jarrard's testimony based on the exhibit, andto the exhibit itself, on various grounds. I have not relied on the exhibit,in part because it does not contain a reference to periods prior to 1980,unlike the asphalt tonnage information. However, I credit Jarrard's testi-mony based on his personal knowledge292 CHEROKEE CULVERT COMPANY, INC.he had never seen Mitchell on a forklift, and expressedthe opinion that Mitchell lacked sufficient knowledge ofthe pipes or the ability "to coordinate the yard." Thecompany president testified that Mitchell appeared to be"dazed" at times, and talked to himself.Jarrard described the work of another less senior em-ployee, Roosevelt Curry, who made end sections on the"end section machine." This job also entailed operationof a "dimpling machine," cutting and slitting lengths offlat steel, rerolling of pipe, and knowledge of a technicalmanual. Jarrard said that Mitchell could take an end sec-tion off, but could not perform the entire job. Jarrardoutlined the work of another less senior employee, Clar-ence Williams, who worked on "the spiral mill ...thehead of (the) whole operation." This job required kno~wl-edge of welding, adjustment of the machine to differentgauges, and the checking of incoming shipments to makesure that theoretical and actual weights agreed. Mitchellwas "absolutely not qualified" to perform this job, in Jar-rard's opinion.On cross-examination by the Charging Party, Jarrardagreed that its records showed that Mitchell had a pri-mary classification as vat operator, and secondary classi-fications as operator of three machines (Resp. Exh. 29).Despite this admission, Jarrard contended that Mitchellwas less qualified than other employees with only oneclassification. "I'm in the plant every day," he told coun-sel, "I see these people every day."Counsel for the General Counsel did not introduce anyevidence to rebut Jarrard's testimony, and Mitchell wasnot called as a witness.The parties stipulated that Ernest Woodford, BobbySingleton, John Willie Curry, Roosevelt Curry, andClarence Williams were all witnesses at the prior hearingand testified adversely to Respondent, while Jarrard tes-tified that Roosevelt Curry was a member of the negoti-ating committee, together with Mitchell.2. Factual analysisJarrard's testimony was detailed, unrebutted, andcredible. I do not consider the number of job classifica-tions opposite Mitchell's name on Respondent's recordsas a contradiction of that testimony. Jarrard's testimonyshows that his opinion was based in substantial part onpersonal observation of Mitchell. There is nothing hereinto contradict this observation, since Mitchell did notappear at the hearing.I therefore find that Jarrard's testimony accurately re-flects the factors which Respondent considered in select-ing Mitchell for layoff.F. Legal Analysis1. The alleged discriminationThe brief of counsel for the General Counsel notes Re-spondent's arguments that there is no evidence of animustoward Mitchell, and that his support of the Union wasminimal in comparison with that of other employees. Inresponse, counsel argues that (1) an employer need notdiscriminate against all union activists in order to estab-lish discriminatory intent with respect to one of them,and (2) evidence of animus is not an essential element inorder to prove discriminatory intention.3 These argu-ments are unpersuasive in this case.As described above, Respondent's economic reasonsfor reducing its employee complement are uncontestedand believable. There is no question about the facts as-serted by Jarrard, to wit, that the country was in an eco-nomic recession during the events herein being litigated,that the construction industry was affected, and that Re-spondent's business suffered a decline because of its linkto the construction industry. Nor is there any doubtabout the fact that the Company's sales of its more ex-pensive, asphalt-coated pipe suffered particularly becauseof the recession. Equally uncontested is the fact thatMitchell worked in the asphalt-coating process.Although Mitchell did engage in union activities, afact known by Respondent, there is nothing in those ac-tivities to distinguish him from other employees who alsoengaged in such activities, against whom Respondenttook no action whatever. Although Mitchell served onthe union negotiating committee, so did RooseveltCurry. Although Mitchell testified against Respondent inthe last proceeding, so did other employees.4Indeed,their testimony established Respondent's violation ofSection 8(a)(l) of the Act, whereas Mitchell's merely re-peated certain uncontested facts. The fact that the Com-pany thus took no action against other employees whoengaged in similar union activity tends to indicate that itsaction against Mitchell was not discriminatorily motivat-ed. Davis Walker Steel & Wire Corp., 252 NLRB 311,317-318 (1980). As a member of the union negotiatingteam, Mitchell was simply one of several employees, andthere was nothing unique in his involvement. Taylor-Dunn Manufacturing Co., 252 NLRB 719, 816 (1980). Al-though Mitchell signed petitions to the Company, so didthe other employees.Mitchell's service on the negotiating committee beganin 1980 and ended in April 1981. Except for his perfunc-tory testimony at the hearing in July 1981, he engaged inno union activities between his service on the committeein April, and his layoff on August 19, 1981. This lapse intime between his union activities and the layoff alsotends to indicate that the latter was not discriminatorilymotivated. Posadas de Puerto Rico Associates, 247 NLRB1421, 1422 (1980).Mitchell was selected for layoff despite the fact that hehad more seniority than other employees who were re-tained. However, the evidence shows that Respondentconsidered both seniority and comparative employeequalifications in making layoff selections, and that Mitch-ell had lesser qualifications than the employees who wereretained. This is the same process which took placewhen Mitchell was laid off in 1975. In sum, the Compa-ny had insufficient work for all its employees, and choseto retain those who were more qualified although lesssenior. The Board has concluded that there is nothingunlawful in such conduct. Fiber Materials, Inc., 228NLRB 933, 940-941 (1977).For these reasons, I conclude that the General Counselhas not established a prima facie case that Mitchell's3G.C. Br. pp. 2-3.4 The complaint does not allege a violation of Sec 8(a)(4) of the Act293 DECISIONS OF NATIONAL LABOR RELATIONS BOARDlayoff was discriminatorily motivated, and, accordingly,will recommend that this allegation be dismissed.2. The alleged 8(a)(5) violationAs noted above, the complaint alleges that Respondentviolated Section 8(a)(5) of the Act by unilaterally chang-ing its policy on layoffs, and by refusing to bargain withthe Union over the layoff of Mitchell. In fact, however,the Company did not change its policy on layoffs, andthis allegation is therefore without foundation.The Company did refuse to bargain with the Unionover the pending layoff of Mitchell on August 19, 1981.However, the Company notified the Union of the forth-coming layoff by letter which the Union received onAugust 11, 8 days before the layoff. In a case where an-other union received a 4-1/2-day notice of a layoff andsimilarly failed to respond, the Board approved of theTrial Examiner's statement that "[a] union is not entitledto stand mute after being apprised of proposed lay offsand thereafter object on the ground of a failure to bar-gain." Hartmann Luggage Company, 173 NLRB 1254,1256 (1968). In another case where the union was silentafter being notified of a proposed elimination of a unitjob, the Board held that the union, "by failing to requestbargaining as to the proposed changes until after theywere implemented, in effect acquiesced in such changes."The City Hospital of Liverpool, Ohio, 234 NLRB 58, 59(1978).5I therefore conclude that this allegation of thecomplaint is also without merit.In accordance with my findings above, I make the fol-lowing:CONCLUSIONS OF LAW1. Respondent Cherokee Culvert Company, Inc., is anemployer engaged in commerce within the meaning ofSection 2(2), (6), and (7) of the National Labor RelationsAct, as amended.2. Construction, Production and Maintenance WorkersLocal Union 1210 is a labor organization within themeaning of Section 2(5) of the Act.3. Respondent has not committed any unfair laborpractices herein.Upon the foregoing findings of fact and conclusions oflaw, and upon the entire record, I hereby issue the fol-lowing recommended:ORDER6The complaint is hereby dismissed in its entirety.See also Smyth Manufacturing Co, 247 NLRB 1139 (1980).^ In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board, the find-ings. conclusions, and recommended Order herein shall, as provided inSec. 102.48 of the Rules and Regulations, be adopted by the Board andbecome its findings, conclusions, and Order, and all objections theretoshall be deemed waived for all purposes.294